—Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered *1068March 20, 2002, which granted the motion of defendant Bernier, Carr & Associates, P.C. for partial summary judgment and dismissed the ninth cause of action against it.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pigott, Jr., P.J., Hurlbutt, Lawton and Hayes, JJ.